Citation Nr: 0105850	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  95-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran, who had active service from January 1941 to 
September 1945, died in July 1989.  This appeal arises from 
September 1992 determination concluding that the appellant's 
marriage to the veteran did not meet the requirements for 
basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation benefits as they were 
not married at the time of the veteran's death.  In a 
February 1994 administrative decision, the Houston, Texas 
Regional Office (RO) determined that the relationship of the 
veteran and the appellant could not be recognized as a common 
law marriage for the purpose of VA benefits.

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in February 1998 for further development.  
The case was returned to the Board in January 2001.


FINDINGS OF FACT

1.  The appellant and the veteran were married in the State 
of New Mexico in August 1963.

2.  The marriage was dissolved by divorce as shown by a 
decree from a Texas court, dated in March 1989.

3.  There is no competent and probative evidence showing that 
the March 1989 divorce decree is invalid or void.

4.  The veteran after the March 1989 divorce until his death 
in July 1989 did not hold himself out as married to the 
appellant.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to VA benefits. 38 U.S.C.A. § 101 
(West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran and the appellant were 
married in New Mexico in August 1963.  On March 9, 1989, the 
veteran submitted a divorce decree for a Texas court to 
finalize the divorce between the appellant and him, and the 
following day, the presiding judge rendered a final decree of 
divorce.  The veteran was the petitioner in the divorce 
action.

Records show that the veteran's mailing address for VA 
purposes was changed from [redacted] in [redacted], Texas, 
to a Post Office Box in [redacted], Texas, in April 1989.  In 
June 1989 this was changed to a Post Office Box in [redacted], 
Texas.

A copy of the aforementioned divorce decree was received from 
the veteran in June 1989 and later the same month VA RO 
advised the veteran that they were proposing to reduce his 
payments of VA compensation based upon his change in marital 
status.  In a note dated July 6, 1989, the veteran requested 
that the reduction be implemented immediately.

An Application for Burial Benefits and an Application for a 
United States flag for Burial Purposes were received from the 
veteran's daughter in September 1989.  The certificate of 
death reflects that the veteran died on July [redacted], 1989.  
The informant, the veteran's daughter, reported that the veteran 
was divorced at the time of his death and that his street 
address was [redacted] in [redacted], Texas.

An Application for Dependency and Indemnity Compensation 
Benefits was received from the appellant in July 1992.  She 
indicated that she had married the veteran in August 1963 and 
that the marriage ended by divorce in March 1989.  In an 
accompanying statement she indicated that, as the veteran had 
problems with depression and directed his anger at the 
children and her, she did not contest the divorce.  She 
related that the veteran continued to live with the children 
and her at [redacted] in [redacted], Texas, after the 
divorce.  Statements from two long time acquaintances were to 
the effect that the veteran resided at the aforementioned 
address until his death.

In a Statement of Marital Relationship, received from the 
appellant in October 1993, she again indicated that she had 
married the veteran in August 1963 and that the marriage 
ended by divorce in March 1989.  She also indicated that she 
had a common law marriage to the veteran which began in 
October 1988 and ended with his death.  She noted that the 
veteran never moved out after the divorce.

Two Supporting Statements Regarding Marriage were also 
received in October 1993.  These were to the combined effect 
that these persons knew, from the mid-1970's until the 
veteran's death, that the veteran and the appellant referred 
to each other as husband and wife, were generally known as 
husband and wife and maintained a home as husband and wife 
until the veteran's death.
The veteran's daughter, in a statement received in February 
1995, related that she listed the veteran as divorced in the 
certificate of death as this was a legal document and she was 
aware that he had obtained a divorce.  She noted that in his 
obituary he was listed as having been married at the time of 
his death as there was no doubt that he was.  Copies of 
documents showing the appellant's mailing address in June 
1989 to be a Post Office Box in [redacted], Texas, were also 
received as was a copy of an obituary showing the veteran's 
marital status at the time of his death to be married.

The veteran's son, in a February 1995 letter, related that 
the veteran, after telling the appellant that he wanted a 
divorce, moved to an apartment several miles away.  Shortly 
thereafter the veteran's son moved in with the veteran and 
sometime thereafter, the veteran moved back in with the 
appellant and the veteran's son stayed in the apartment.  The 
veteran's son indicated that the veteran and the appellant 
never divorced.

Analysis

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA benefits.

In order to be entitled to VA death benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).

The term "spouse" means a person of the opposite sex who is a 
wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  See also 38 C.F.R. § 3.205 
(2000).

For VA purposes, the validity of a divorce decree regular on 
its face, will be questioned only when such validity is put 
in issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  Where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA will 
be determined according to the laws of the jurisdictions 
specified in 3.1(j).  38 C.F.R. § 3.206. 

The appellant has contended that the divorce is a legal 
fiction.  She asserts that the veteran made the decision to 
divorce the appellant to protect her from the burden of his 
debts.  She avers that the plan was for him to divorce her 
and then file for bankruptcy.  She notes that they continued 
to use a joint bank account and that the address change by 
the veteran was for the purpose of getting the divorce but 
that, in fact, they remained together until his death.

The record is devoid of any evidence showing that the divorce 
decree has been set aside or any showing that the appellant 
appealed the March 1989 judgment.  The record does show that 
the appellant had waived issuance and service of citation and 
did not otherwise appear.  Moreover, the record does not show 
that any action has been taken by the appellant to overturn 
this "legal fiction" and, as the validity of such divorce 
is to be determined by the law of the place where the parties 
resided during their marriage, in this case Texas, and not by 
the Board, under the laws of the State of Texas, the divorce 
remains valid.

The Board notes that, while the appellant now claims that the 
divorce was a legal fiction and was part of a plan by the 
veteran to protect his family, these arguments are 
inconsistent with earlier statements that, as the veteran had 
problems with depression and directed his anger at the 
children and her, she did not contest the divorce.

The appellant has further indicated that, after the divorce, 
she and the veteran lived in a common law marriage until his 
death.  According to regional office statements contained in 
the claims folder, there are three essential requirements of 
a common law marriage: (1) an agreement presently to become 
man and wife; (2) a living together pursuant to the agreement 
and cohabitation as husband and wife; and (3) a holding out 
of each other to the public as husband and wife.  This 
assertion of the law has not been challenged by the 
appellant. 

The veteran and the appellant may well have been living 
together at the time of his death, but the first of the 
required elements for a common law marriage, an agreement 
presently to become man and wife, is not supported by the 
evidence.  Not only did the veteran submit the divorce decree 
during the period of the claimed common law marriage, in June 
1989, but he agreed, in early July 1989, to have his benefits 
reduced because of his change in marital status.  Moreover, 
the appellant has indicated that they got the divorce for 
financial reasons, and suggests an agreement not to presently 
become man and wife.

In addition, the veteran's actions in several respects during 
the less than five months between the divorce and his death 
contradict an intention to hold himself out to the public as 
married to the appellant.  The divorce decree itself set out 
in considerable detail how the how the property interests 
acquired during their marriage was to be  divided.  For 
example, the veteran and the appellant agreed to file 
separate federal income tax returns for 1989 and thereafter.  
In the decree, it was also provided that the appellant's name 
would be changed to S.J.C.   In other words, the divorce 
document was totally consistent with the action of an 
individual desiring to terminate a marital relationship.   At 
the very least, at the time of the divorce, the veteran's 
state of mind was not dedicated toward presenting himself to 
the community as married to the appellant.     

Did that state of mind change after the divorce?  There is 
very little persuasive evidence to support such a conclusion.  
For instance, the veteran maintained a separate mailing 
address from the appellant's after the divorce.  More 
significant though was his specific acquiescence when the VA 
notified him that his compensation would be reduced because 
of the change in his marital status.  This would not have 
been a rational decision of someone holding himself out to 
the community at large that he was a married man, 
particularly when it would not have been in his financial 
self-interest to have done so.  

From these actions which the veteran himself took during the 
last few months of his life it is clear that he did not wish 
to present himself as married to the appellant.  Whether he 
physically resided with the appellant during some or even all 
of the time between March and July 1989 is largely 
irrelevant.  Because the validity of the divorce is not in 
dispute, the more recent assertion that the veteran undertook 
the divorce to protect the appellant from his debt 
obligations is itself inconsistent with the legal requirement 
of a couple's holding themselves out as married.  If in fact 
this was what the veteran was attempting to do, namely 
insulate the appellant from his creditors, then it would have 
been necessary to appear unmarried for the arrangement to be 
successful.  An individual may not hold himself out to others 
as married for some purposes and unmarried for other 
purposes.    

As indicated, multiple written statements by various 
individuals, including the appellant, have been received and 
reviewed.  These were doubtlessly prepared in good faith.  
Nevertheless, for the reasons outlined in the preceding 
paragraphs, they do not provide a factual basis to support a 
legal conclusion of a common law marriage.



ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

